Dickerson, J.
The record of the municipal court in this case shows that the respondent filed a plea of misnomer, and that the decision was against her upon that plea; and that, thereupon, judgment was rendered against her. By thus electing to go to trial solely upon the plea of misnomer in the municipal court, the respondent waived her right to plead anew in the appellate court and go to trial on the merits. Exceptions overruled.
Appleton, C. J., Walton, Barrows, Yirgin and Peters, JJ., concurred.